 1   TROUTMAN SANDERS LLP                 HINKHOUSE WILLIAMS WALSH LLP
     KEVIN F. KIEFFER (Bar #192193)       JOSEPH A. HINKHOUSE (IL Bar #6199305) (pro hac vice)
 2   kevin.kieffer@troutman.com           jhinkhouse@hww-law.com
     ROSS SMITH (Bar #204018)             COLLEEN P. SORENSEN (IL Bar #6287454) (pro hac vice)
 3   ross.smith@troutman.com              csorensen@hww-law.com
     5 Park Plaza, Suite 1400             MICHELLE L. GOYKE (IL Bar #6316938) (pro hac vice)
 4   Irvine, CA 92614-2545                mgoyke@hww-law.com
     Telephone:     (949) 622-2700        180 N. Stetson Avenue, Suite 3400
 5   Facsimile:     (949) 622-2739        Chicago, IL 60601
                                          Telephone:    (312) 784-5400
 6                                        Facsimile:    (312) 784-5499
 7   Attorneys for Plaintiff
     NAVIGATORS SPECIALTY INSURANCE COMPANY
 8
     SHARTSIS FRIESE LLP                  MASLON LLP
 9   ANTHONY B. LEUIN (Bar                MARGO S. BROWNELL (MN Bar # 307324) (pro hac
     #95639)                              vice)
10   Aleuin@sflaw.com                     margo.brownell@maslon.com
     ROEY Z. RAHMIL (Bar #273803)         BRYAN R. FREEMAN (MN Bar # 0387154) (pro hac vice)
11   rrahmil@sflaw.com                    bryan.freeman@maslon.com
     One Maritime Plaza, 18th Floor       JUDAH A. DRUCK (MN Bar No. 0397764) (pro hac vice)
12   San Francisco, CA 94111              judah.druck@maslon.com
     Telephone: (415) 421-6500            3300 Wells Fargo Center 90 South Seventh Street
13   Facsimile: (415) 421-2922            Minneapolis, MN 55402-4140
                                          Telephone: (612) 672-8200
14                                        Facsimile: (612) 672-8397
15   Attorneys for Defendant
     DEPOMED, INC., n/k/a ASSERTIO THERAPEUTICS, INC
16
                                    UNITED STATES DISTRICT COURT
17
                                   NORTHERN DISTRICT OF CALIFORNIA
18

19
     NAVIGATORS SPECIALTY INSURANCE                 Case No. 4:19-cv-00255-HSG
20   COMPANY,

21                    Plaintiff,

22   v.
                                                    ORDER REGARDING JOINT
23   DEPOMED, INC. n/k/a ASSERTIO                   ADMINISTRATIVE MOTION TO
     THERAPEUTICS, INC.,                            AMEND SCHEDULING ORDER
24
                                    Defendant.
25                                                  Judge: Hon. Haywood S. Gilliam, Jr.

26          Having reviewed the Joint Administrative Motion to Amend Scheduling Order (Dkt. 72)
27   filed by the Parties, the Court hereby GRANTS the Parties’ Stipulation and ORDERS as follows:
28
                                              -1-
     Case No.:          ORDER REGARDING JOINT ADMINISTRATIVE MOTION TO
     19-cv-00255                   AMEND SCHEDULING ORDER
 1   1.        The Scheduling Order is amended and shall set the following deadlines pursuant to
 2             Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:
 3                 x Depomed’s Motion for Partial Summary Judgment on the Duty to Defend filed by
                     May 8, 2020.
 4
                   x Navigators’ Response to, and Cross-Motion for, Partial Summary Judgment on the
 5                   Duty to Defend filed by June 12, 2020.

 6                 x Depomed’s Reply in Support of, and Response to Cross-Motion for, Partial
                     Summary Judgment on the Duty to Defend filed by July 10, 2020.
 7
                   x Navigators’ Reply in Support of Cross-Motion for Partial Summary Judgment on
 8                   the Duty to Defend filed by July 31, 2020.

 9   2.        Any terms in the Scheduling Order unaltered by this Order shall remain in effect.

10   IT IS SO ORDERED.
11
     Dated: March 13, 2020                  _________________________________________
12
                                            Hon. Haywood S. Gilliam, Jr.
13
                                            United States District Judge
14
     8631069
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-
     Case No.:                   ORDER REGARDING JOINT MOTION TO AMEND
     19-cv-00255                           SCHEDULING ORDER
